The offense is robbery; punishment fixed at confinement in the penitentiary for five years.
We find no statement of facts. A bill of exceptions calling in question the ruling of the court in refusing to grant a motion for a continuance because of the absence of a witness appears in the record. The materiality of the testimony which would have been given by the absent witness cannot be determined in the absence of a statement of facts. Whether the trial court abused its discretion in overruling the application for a continuance or whether the testimony of the absent witness bore such relation to the facts which were in evidence as would have made it incumbent upon the trial court to grant a new trial, it is impossible to decide upon appeal without knowing what facts were in evidence. The precedents holding that the denial of an application for a continuance cannot be reviewed under such circumstances are numerous and conclusive. Willison v. State, 7 Texas Crim. App. 400; Choate v. State, 59 Tex.Crim. Rep., and other cases listed in Vernon's Texas Crim. Statutes, Vol. 2, p. 814, note 7.
No errors having been pointed out by the appellant or discovered by us, the judgment is affirmed.
Affirmed. *Page 296